DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim amendments were filed on 7/18/2022.
Claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are pending.
Claims 1, 9, and 16 are currently amended.
Claims 7-8, 13, 15, 20, 22, 24, and 26 are previously presented.
Claims 21 is original.
Claims 1, 9, and 16 are independent.


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.

35 U.S.C. 101
Regarding the rejection of claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more, Applicant’s arguments have been considered but are not persuasive.
Regarding representative claim 1, Applicant argues that the claim does not recite an abstract idea under Step 2A Prong One of the eligibility framework (see Remarks, pg. 10).  
The argument is not persuasive.  Applicant argues that the claims do not recite credit prescreening as identified in the prior rejection.  However, the argument is moot in view of the new grounds of rejection necessitated by the current amendments.  Applicant has, by amendment, removed the limitations drawn to credit prescreening, but the current claims are still directed to an abstract idea.    The claim limitations delineated in the rejection contained in this Office action describe sending a decoration inquiry and receiving a suggestion, which is a commercial interaction (including advertising, marketing or sales activities or behaviors).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as  commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Regarding independent claims 9 and 16, Applicant’s arguments hinge upon the arguments presented in regards to independent claim 1 and are unpersuasive for similar reasons as set forth above.
Regarding dependent claims 7-8, 13, 15, 20-22, 24, and 26, Applicant’s arguments hinge upon the arguments presented in regards to independent claim 1 and are unpersuasive for similar reasons as set forth above.

35 U.S.C. 102
Regarding the prior rejection of claims 9, 13, 15, and 24 under 35 U.S.C. 102(a)(1) as being anticipated by Feng (US 2013/0151590), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.


	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7 and 20, the claims recite the limitation "the associate".  There is insufficient antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are directed to a method or system, which are within one of the four statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 9 and method Claim 16.  Claim 1 recites the limitations of:
1. (Currently Amended) A method comprising:
scanning a barcode with a client's mobile computing device, said scanning causing said client's mobile computing device to access a clienteling computer system;
providing, from said client's mobile computing device, identification information about a client to said clienteling computer system;
utilizing, at said clienteling computer system, said identification information about said client to create a client profile; 
storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system; 
receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry;
updating said client profile at said client profile database to include said photo of said item and said decoration inquiry; 
automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device; and
providing, from said retailer's mobile computing device, an electronic message to said client's mobile computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim limitations delineated in bold above describe sending a decoration inquiry and receiving a suggestion, which is a commercial interaction (including advertising, marketing or sales activities or behaviors).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The client mobile computing device, clienteling computer system, client profile database, and mobile computing device (claims 1, 9, and 16) / imaging device, processor (claim 9) is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: client mobile computing device, clienteling computer system, client profile database, and mobile computing device (claims 1, 9, and 16) / imaging device, processor (claim 9). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Applicant’s specification para. [0034] about implementation using general purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1, 7-9, 13, 15-16, 20-22, 24, and 26 are not patent-eligible.
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 13, 15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2012/0231424 A1) in view of Shulman (US 2008/0281561 A1).

Regarding claims 1, 9, and 16, Calman discloses a computer-implemented method (and associated system for performing the method) comprising:
scanning a barcode with a client's mobile computing device, said scanning causing said client's mobile computing device to access a clienteling computer system (see para. 0050);
providing, from said client's mobile computing device, identification information about a client to said clienteling computer system (see para. 0093-0095, wherein location data and user style are identification information);
utilizing, at said clienteling computer system, said identification information about said client to create a client profile (see para. 0093-0095, wherein the system retains and learns about the user style); 
storing said client profile at a client profile database, said client profile database communicatively coupled with said clienteling computer system (see para. 0093-0095); 
receiving, at said clienteling computer system and from said client's mobile computing device, a photo of an item owned by said client in conjunction with a decoration inquiry (see para. 0087);
updating said client profile at said client profile database to include said photo of said item and said decoration inquiry (see para. 0093-0095, wherein the system retain and learns about the user style); 

Calman discloses receiving a photo of an item and decoration inquiry from a customer mobile device, but does not explicitly disclose:
automatically forwarding said photo and a contact information for said client to a retailer's mobile computing device; and
providing, from said retailer's mobile computing device, an electronic message to said client's mobile computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry.
Shulman teaches:
automatically forwarding a photo and a contact information for said client to a retailer's mobile computing device (see para. 0070, 0073);
providing, from said retailer's mobile computing device, an electronic message to said client's computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry (see para. 0070).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to modify Calman to include:
automatically forwarding said photo of said item, said decoration inquiry, and a contact information for said client to a retailer's mobile computing device; and
providing, from said retailer's mobile computing device, an electronic message to said client's mobile computing device, said electronic message comprising at least one image of at least one suggestion based on said decoration inquiry
One skilled in the art would have been motivated to make the modification to accommodate customers who are interested in a design consultancy (see Shulman, para. 0071).

Regarding claims 7 and 20, Calman discloses: updating the client profile with information received from the associate; updating the client profile with a purchase history of the client; and updating the client profile with information received from the client (see para. 0093-0095);

Regarding claims 8 and 21, Calman discloses utilizing the client profile to develop relevant offers to the client from a group of offers consisting of: new items for sale, items for date specific events, items that fit a client's needs, items that fit a client's purchase behavior and items on sale (see para. 0093-0095).

Regarding claim 13, Calman discloses wherein the identification information about the client is selected from the group consisting of: name, clothing size, style, taste, likes, dislikes, family members, address, important dates and purchase history (see para. 0093-0095, 0098).

Regarding claim 15, Calman discloses wherein the identification information about the client stored in said client profile database is updated with information received from the client (see para. 0093-0095).


Claims 16, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Calman (US 2012/0231424 A1) in view of Shulman (US 2008/0281561 A1), further in view of Silkey (US 2002/0087404 A1).

Regarding claims 16, 24, and 26, Calman does not explicitly disclose, but Silkey teaches providing a plurality of important dates for said client in said identification information about said client; automatically monitoring said client profile at said client profile database; automatically generating a reminder when one of said plurality of important dates is approaching; and automatically providing said reminder to said retailer's mobile computing device (see para. 0102-0107).
It would have been obvious to one of ordinary skill in the art before Applicant’s effective filing date to the method of Calman further to include providing a plurality of important dates for said client in said identification information about said client; automatically monitoring said client profile at said client profile database; automatically generating a reminder when one of said plurality of important dates is approaching; and automatically providing said reminder to said retailer's mobile computing device.
One skilled in the art would have been motivated to make the modification to allow the professional service provider to communicate with a broad audience or a refined and specifically targeted group of recipients in an efficient, inexpensive manner (see Silkey, para. 0026).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2015/0363864 A1)
Fekete (US 2014/0132633 A1)
Chestnut (US 2010/0185529 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        
ERIC WONG
Primary Examiner
Art Unit 3698